DETAILED ACTION
This Office action is in response to applicant’s arguments filed 06/23/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 09/24/2019, are currently pending.
Applicant’s election with traverse of Species A (Figure 1) and claims 1-20 in the reply filed on 06/23/2021 is acknowledged.  The traversal is on the ground(s) that:
“Each of these figures shows the same concept with the difference being the location at which the roller stops are attached to the bottom of the board.  Such differences should not constitute a serious search burden upon the Office and appear as if they can be searched within the same classification group.”
This is found persuasive.  The restriction requirement between Species A through D, as set forth in the Office action mailed on 04/30/2021, has been reconsidered and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claims 1-20, as filed on 09/24/2019, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Third-Party Submission under 37 CFR 1.290
The Third-Party Submission under 37 CFR 1.290 (Third-Party IDS) submitted on 03/30/2021 was in compliance with the requirements of 35 U.S.C. 122(e) and 37 CFR 1.290.  Accordingly, the Third-Party IDS is being considered by the examiner.

Drawings
The drawings are objected to because poor quality, line weight, and unclear text used in the illustrations of Figures 1-3 and 5 render details in the drawings unclear.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The plurality of roller stops being coupled to more than two of the plurality of stop connectors, as recited in claim 1, lines 10-11, must be shown or the feature(s) canceled from the claim(s).  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below.  Refer as well to Figure 1 and applicant’s specification, as originally filed, paragraph 0026.
At least two of the plurality of attachment points being placed non-orthogonally to a remaining of the plurality of attachment points (claim 9, lines 1-3; refer to the Claim 
The plurality of magnetically attractive board connectors being disposed within the plurality of pairs of cavities (claim 12, lines 9-10) and the cavities defining a groove (claim 17, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  Refer to Figure 1 and applicant’s specification, as originally filed, paragraph 0026.  Applicant is suggested to amend the limitation in claim 17, lines 1-2, from “wherein the cavities define at least one of a bore and a groove” to --- wherein each cavity of the plurality of pairs of cavities defines a bore ---.  Refer to Figures 1-3 and 5.
At least two pairs of bores of the plurality of pairs of bores being placed non-orthogonally to a remaining of the plurality of pairs of bores (claim 19, lines 1-3; refer to the Claim Objections with regard to claim 19, see below) must be shown or the feature(s) canceled from the claim(s).
In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “120” and “136” have both been used to designate the plurality of attachment points in Figure 1.  Applicant is suggested to instead designate reference character “136” in Figure 1 as reference character “120.”
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “138.”  Applicant is suggested to instead designate reference character “138” in Figure 1 as reference character “136.”  In applicant’s specification, as originally filed, paragraph 0024, reference character “136” is designated as “board magnets 136 or magnetically attractive board connectors.”
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
.
Appropriate correction is required.

Claim Objections
Claims 2-11, 13-17, 19, and 20 are objected to because of the following informalities:
In claim 2, lines 1-3, “wherein the plurality of stop connectors are threadably connected to the plurality of board connectors” should be --- wherein the plurality of stop connectors are threadably connected to the plurality of board connectors, respectively   ---.
In claim 3, lines 1-3, “wherein the plurality of stop connectors are hook and loop connected to the plurality of board connectors” should be --- wherein the plurality of stop connectors are hook and loop connected to the plurality of board connectors, respectively ---.
In claim 4, lines 1-3, “wherein the plurality of stop connectors are interference connected to the plurality of board connectors” should be --- wherein the plurality of stop connectors are interference connected to the plurality of board connectors, respectively ---.

In claim 6, lines 1-3, “wherein the plurality of stop connectors are spring detentably connected to the plurality of board connectors” should be --- wherein the plurality of stop connectors are spring detentably connected to the plurality of board connectors, respectively ---.
In claim 7, lines 1-3, “wherein the plurality of stop connectors are magnetically connected to the plurality of board connectors” should be --- wherein the plurality of stop connectors are magnetically connected to the plurality of board connectors, respectively ---.
In claim 8, lines 1-2, “wherein the roller stops having a tapered surface” should be --- wherein each of the plurality of roller stops comprises a tapered surface ---.
In claim 9, lines 1-3, “at least two of plurality of the attachment points are placed non-orthogonally to the remaining plurality of the attachment points” should be --- at least two of the plurality of attachment points are placed non-orthogonally to a remaining of the plurality of attachment points ---.
In claim 10, line 3, “the remaining plurality of attachment points” should be --- a remaining of the plurality of attachment points ---.
In claim 11, lines 1-2, “wherein a rotatable roller diameter is one of larger at a central portion” should be --- wherein a diameter of the rotatable roller is one of: larger at a central portion ---.

In claim 13, lines 1-2, “the magnetically attractive board connectors” should be --- the plurality of magnetically attractive board connectors ---.
In claim 14, lines 1-2, “the magnetically attractive stop connectors” should be --- the plurality of magnetically attractive stop connectors ---.
In claim 15, lines 1-2, “the magnetically attractive board connectors” should be --- the plurality of magnetically attractive board connectors ---.
In claim 16, lines 1-2, “the magnetically attractive stop connectors” should be --- the plurality of magnetically attractive stop connectors ---.
In claim 17, line 1, “the cavities” should be --- each cavity of the plurality of pairs of cavities ---.  Refer to the Drawing Objections with regard to claim 17, see above.
In claim 19, lines 1-3, “at least two of the pairs of the plurality of bores are placed non-orthogonally to the remaining plurality of bores” should be --- at least two pairs of bores of the plurality of pairs of bores are placed non-orthogonally to a remaining of the plurality of pairs of bores ---.
In claim 20, lines 1-3, “at least two of the pairs of the plurality of bores are placed orthogonally to the remaining plurality of bores” should be --- at least two pairs of bores of the plurality of pairs of bores are placed orthogonally to a remaining of the plurality of pairs of bores ---.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 7-8, the limitation “a plurality of board connectors disposed at the plurality of attachment points” renders the claim indefinite because it is unclear whether or not more than one of the plurality of board connectors is capable of being disposed at a single one of the plurality of attachment points.  Applicant is suggested to amend the limitation to --- a plurality of board connectors respectively disposed at the plurality of attachment points ---.  Refer to Figures 1 and 5.
Regarding claim 1, lines 10-13, the limitations “a plurality of roller stops coupled to at least two of the plurality of stop connectors, the plurality of roller stops are attachable to the balance board at a respective one of the plurality of attachment points” render the claim indefinite because it is unclear whether or not: each of the plurality of roller stops is coupled to at least two of the plurality of stop connectors; and more than one roller stop is capable of being attached to a single one of the plurality of attachment points.  Accordingly, it is unclear whether or not applicant intends to claim that at least two stop connectors are capable of being attached to a single one of the plurality of 
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 12, lines 6-8, the limitation “wherein the pairs of cavities are equidistant and on opposite sides of a central axis of the balance board” renders the claim indefinite because it is unclear whether or not the plurality of pairs of cavities, relative to each other, are equidistant and on opposite sides of the central axis and/or for each of the plurality of pairs of cavities, the two cavities are equidistant and on opposite sides of the central axis.  Applicant is suggested to amend the limitation to --- wherein for each pair of cavities of the plurality of pairs of cavities, the two cavities are equidistant from and on opposite sides of a central axis of the balance board ---.  Refer to Figures 1-3 and 5.
Regarding claim 12, lines 9-10, the limitation “a plurality of magnetically attractive board connectors disposed within the plurality of pairs of cavities” renders the claim indefinite because it is unclear whether or not more than one of the plurality of magnetically attractive board connectors is capable of being disposed within a single one of the plurality of pairs of cavities.  Applicant is suggested to amend the limitation to 
Regarding claim 12, lines 12-16, the limitations “a pair of roller stops coupled to the plurality of magnetically attractive stop connectors, the pair of roller stops are magnetically attachable to the balance board at a respective one of the plurality of pairs of cavities” render the claim indefinite because it is unclear whether or not: the pair of roller stops is coupled to all of the plurality of magnetically attractive stop connectors; and both roller stops in the pair of roller stops are attached to a same single cavity of a pair of cavities of the plurality of pairs of cavities.  Accordingly, it is unclear whether or not applicant intends to claim that all of the plurality of magnetically attractive stop connectors are capable of being attached to a single pair of cavities of the plurality of pairs of cavities.  Applicant is suggested to amend the limitations to --- a pair of roller stops respectively coupled to two of the plurality of magnetically attractive stop connectors, the pair of roller stops are magnetically attachable to the balance board at a respective pair of cavities of the plurality of pairs of cavities ---.  Refer to Figure 1 and applicant’s specification, as originally filed, paragraph 0026.
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 12, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 18, lines 6-8, the limitation “wherein the pairs of bores are equidistant and on opposite sides of a central axis of the balance board” renders the claim indefinite because it is unclear whether or not the plurality of pairs of bores, relative to each other, are equidistant and on opposite sides of the central axis and/or 
Regarding claim 18, lines 9-10, the limitation “a plurality of board magnets disposed within the plurality of pairs of bores” renders the claim indefinite because it is unclear whether or not more than one of the plurality of board magnets is capable of being disposed within a single one of the plurality of pairs of bores.  Applicant is suggested to amend the limitation to --- a plurality of board magnets respectively disposed within each bore of the plurality of pairs of bores ---.  Refer to Figure 1.
Regarding claim 18, lines 12-15, the limitations “a pair of roller stops coupled to the plurality of stop magnets, the pair of roller stops are magnetically attachable to the balance board at a respective one of the plurality of pairs of bores” render the claim indefinite because it is unclear whether or not: the pair of roller stops is coupled to all of the plurality of stop magnets; and both roller stops in the pair of roller stops are attached to a same single bore of a pair of bores of the plurality of pairs of bores.  Accordingly, it is unclear whether or not applicant intends to claim that all of the plurality of stop magnets are capable of being attached to a single pair of bores of the plurality of pairs of bores.  Applicant is suggested to amend the limitations to --- a pair of roller stops respectively coupled to two of the plurality of stop magnets, the pair of roller stops are magnetically attachable to the balance board at a respective pair of bores of the plurality 
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 18, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 6,916,276).
Regarding claim 1, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 1, see above), Robinson discloses a balance board system (Figures 1-6B), comprising:
a rotatable roller (the roller 22; Figures 2-5);
a balance board (the board member 12; Figures 1-6B) having a lower surface (the lower surface 16 of the board member 12; Figures 1-6B) that sits atop the rotatable roller (Figures 2-5) and reciprocally rides on the rotatable roller (“A cylindrical roller 22 is provided such that the lower surface 16 of the board member 12 sits atop the roller 22 and rides along the roller 22.”; column 2, lines 55-57; Figures 2 and 3), the balance 
a plurality of board connectors (the threads of the screws 30, respectively; Figures 6A and 6B; column 3, lines 39-50) disposed at the plurality of attachment points (Figures 6A and 6B; column 3, lines 39-50);
a plurality of stop connectors (the heads of the screws 30, respectively; Figures 6A and 6B; column 3, lines 39-50); and
a plurality of roller stops (the stop members 28; Figures 2-6B) coupled to at least two of the plurality of stop connectors (a plurality of the stop members 28 (Figures 2-6B) are respectively coupled to a corresponding plurality of heads of the screws 30 (Figures 6A and 6B; column 3, lines 39-44: “the stop members 28 may be attached to the board member 12 in any appropriate fashion, such as by having the stop member 28 abut the lower surface 16 of the board member 12 and having a screw 30 or similar attachment device (bolt and nut, etc.,) pass through the stop member 28 and into the board member 12”), the plurality of roller stops are attachable to the balance board at a respective one of the plurality of attachment points (each of the plurality of stop members 28 is attachable to a corresponding one of the attachment points 24, 26; Figures 2-6B).
Regarding claim 2, Robinson further discloses wherein the plurality of stop connectors are threadably connected to the plurality of board connectors (The heads and threads of the screws 30 may alternatively be related as respective bolt and nut attachment devices, as disclosed in column 3, lines 39-44 (i.e. a screw 30 or similar attachment device (bolt and nut, etc.,).”  Emphasis added.  Accordingly, the plurality of 
Regarding claim 9, Robinson further discloses wherein at least two of plurality of the attachment points are placed non-orthogonally to the remaining plurality of the attachment points (As illustrated in the annotated Figure 1, see immediately below, the pairs of the attachment points 24, 26 are placed in a parallel (i.e. non-orthogonal) orientation relative to the longitudinal axis 18.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 10, Robinson further discloses wherein at least two of the plurality of attachment points are placed orthogonally to the remaining plurality of attachment points (As illustrated in the annotated Figure 1, see immediately below, relative to both the longitudinal axis 18 and the latitudinal axis 20, the pairs of the attachment points 24, 26 are placed in an orthogonal orientation.)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,916,276) in view of Agostini (US 2012/0252645).

Agostini teaches an analogous balance board system (the exercise device 150; Figure 22; paragraph 0072) wherein a balance board (the gripping member 152; Figure 22; paragraph 0072) and an attachment member (the ring 200; Figure 22; paragraph 0072) are coupled at attachment points (the points of attachment between the ring 200 and the gripping member 152; Figure 22; paragraph 0072) via hook and loop connections (“It is also contemplated that the ring 200 may engage with the gripping member 152, such as via magnetic connection, hook and loop fasteners or other mechanical fasteners known by those skilled in the art.”; paragraph 0072; Figure 22; emphasis added).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of stop connectors and the plurality of board connectors of Robinson’s invention such that they are hook and loop connected, as taught by Agostini, since it appears that the invention would perform equally well with any suitable attachment device, and particularly because selecting a specific attachment device such as hook and loop connectors from a variety of attachment devices including screws, bolts and nuts (Robinson: column 3, lines 39-44), frictional engagement, magnets, or other mechanical fasteners (Agostini: paragraph 0072) to couple parts together involves only routine skill in the art.

s 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,916,276) in view of Malmberg (US 3,806,116).
Regarding claim 4, Robinson discloses the invention as substantially claimed, see above, but is silent as to: wherein the plurality of stop connectors are interference connected to the plurality of board connectors.
Malmberg teaches an analogous balance board system (Figures 1-5) wherein a stop connector (the smaller diameter upper portion 25 of the peg 23; Figure 2) is interference connected (“pegs may be force fit in the recesses”; column 2, lines 35-43) to a board connector (the recess or hole 13 of the rigid platform 11; Figure 2).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of stop connectors and the plurality of board connectors of Robinson’s invention such that they are interference connected, as taught by Malmberg, since it appears that the invention would perform equally well with any “suitable lock… such as threads, a detent, or a nut” (Malmberg: column 2, lines 43-45), and particularly because selecting a specific attachment device such as an interference connection from a variety of attachment devices including screws, bolts and nuts (Robinson: column 3, lines 39-44), and detents (Malmberg: column 2, lines 43-45) to couple parts together involves only routine skill in the art.
Regarding claim 5, Robinson discloses the invention as substantially claimed, see above, but is silent as to: wherein the plurality of stop connectors are keyably connected to the plurality of board connectors.
or may be provided with a suitable lock, not shown, such as threads, a detent or a nut” (column 2, lines 43-45).  Emphasis added.  A person having ordinary skill in the art would recognize that a detent is capable of being a keyable connection between parts.) to a board connector (the recess or hole 13 of the rigid platform 11; Figure 2).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of stop connectors and the plurality of board connectors of Robinson’s invention such that they are keyably connected, as taught by Malmberg, since it appears that the invention would perform equally well with any suitable lock, such as a force fit, threads, or a nut” (Malmberg: column 2, lines 43-45), and particularly because selecting a specific attachment device such as a keyable connection from a variety of attachment devices including screws, bolts and nuts (Robinson: column 3, lines 39-44), and interference connections (Malmberg: column 2, lines 43-45) to couple parts together involves only routine skill in the art.
Regarding claim 6, Robinson discloses the invention as substantially claimed, see above, but is silent as to: wherein the plurality of stop connectors are spring detentably connected to the plurality of board connectors.
Malmberg teaches an analogous balance board system (Figures 1-5) wherein a stop connector (the smaller diameter upper portion 25 of the peg 23; Figure 2) is spring detentably connected (“The pegs may be force fit in the recesses, or may be provided with a suitable lock, not shown, such as threads, a detent or a nut” (column 2, lines 43-45).  Emphasis added.) to a board connector (the recess or hole 13 of the rigid platform 11; Figure 2).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of stop connectors and the plurality of board connectors of Robinson’s invention such that they are spring detentably connected, as taught by Malmberg, since it appears that the invention would perform equally well with any suitable lock, such as a force fit, threads, or a nut” (Malmberg: column 2, lines 43-45), and particularly because selecting a specific attachment device such as a spring detent from a variety of attachment devices including screws, bolts and nuts (Robinson: column 3, lines 39-44), and interference connections (Malmberg: column 2, lines 43-45) to couple parts together involves only routine skill in the art.
Regarding claim 8, Robinson discloses the invention as substantially claimed, see above, but fails to disclose: wherein the roller stops having a tapered surface.
Malmberg teaches an analogous balance board system (Figures 1-5) wherein a roller stop (the peg 23; Figure 2) has a tapered surface (the rounded lower portion 27 of the peg 23; Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of roller stops of Robinson’s invention such that each has a tapered surface, as taught by Malmberg, in order to provide an additional balancing contact with a hard surface on which the balance board system is supported (Malmberg: column 2, lines 34-39).

Claims 7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,916,276) in view of Kramer (US 2018/0133553).
Regarding claim 7, Robinson discloses the invention as substantially claimed, see above, but is silent as to: wherein the plurality of stop connectors are magnetically connected to the plurality of board connectors.
Kramer teaches an analogous balance board system (Figure 36; paragraph 0168) wherein a balance board (the deck 3402; Figure 36; paragraph 0168) and an attachment member (the attachment 3610; Figure 36; paragraph 0168) are coupled at attachment points (the adapter 3604; Figure 36; paragraph 0168) via magnetic connections (“Further the locking mechanism may comprise one or more magnets attached to the deck 3402, the adapter 3604, and/or the attachment 3610 configured to secure the attachment 3610 to the adapter 3604 and/or the deck 3402.”; paragraph 0168; Figure 36).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of stop connectors and the plurality of board connectors of Robinson’s invention such that they are magnetically connected, as taught by Kramer, since it appears that the invention would perform equally well with any suitable attachment device, and particularly because selecting a specific attachment device such as magnets from a variety of attachment devices including screws, bolts and nuts (Robinson: column 3, lines 39-44) to couple parts together involves only routine skill in the art.


a rotatable roller (the roller 22; Figures 2-5);
a balance board (the board member 12; Figures 1-6B) having a lower surface (the lower surface 16 of the board member 12; Figures 1-6B) that sits atop the rotatable roller (Figures 2-5) and reciprocally rides on the rotatable roller (“A cylindrical roller 22 is provided such that the lower surface 16 of the board member 12 sits atop the roller 22 and rides along the roller 22.”; column 2, lines 55-57; Figures 2 and 3), the balance board lower surface having a plurality of pairs of cavities wherein the pairs of cavities are equidistant and on opposite sides of a central axis of the balance board (the plurality of pairs of attachment points 24, 26 located equidistant and on opposite sides of the latitudinal axis 20 (Figure 1; column 2, line 57, through column 3, line 8), wherein “a recess 32 may be located within the board member 12 at each attachment point 24 and 26” (column 3, lines 45-47; Figure 6B));
a plurality of board connectors (the threads of the screws 30, respectively; Figures 6A and 6B; column 3, lines 39-50) disposed within the plurality of pairs of cavities (the threads of each screw 30 are disposed within each corresponding recess 32; Figure 6B; column 3, lines 39-50);
a plurality of stop connectors (the heads of the screws 30, respectively; Figures 6A and 6B; column 3, lines 39-50); and
a pair of roller stops (column 3, lines 9-15 (emphasis added): “A pair of stop members 28 is removably attached to the lower surface 16 of the balance board 12 at 
However, Robinson fails to disclose: the plurality of board connectors and the plurality of stop connectors are respectively magnetically attractive.
Kramer teaches an analogous balance board system (Figure 36; paragraph 0168) wherein a balance board (the deck 3402; Figure 36; paragraph 0168) and an attachment member (the attachment 3610; Figure 36; paragraph 0168) are coupled at attachment points (the adapter 3604; Figure 36; paragraph 0168) via magnetic connections (“Further the locking mechanism may comprise one or more magnets attached to the deck 3402, the adapter 3604, and/or the attachment 3610 configured to secure the attachment 3610 to the adapter 3604 and/or the deck 3402.”; paragraph 0168; Figure 36).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the 
Regarding claim 13, Robinson in view of Kramer teaches the invention as substantially claimed, see above, and further teaches wherein the magnetically attractive board connectors are magnets (Robinson’s invention modified in view of Kramer teaches that the magnetically attractive board connectors are magnets.  Refer to the 35 U.S.C. § 103 rejection of claim 12, see above.).
Regarding claim 14, Robinson in view of Kramer teaches the invention as substantially claimed, see above, and further teaches wherein the magnetically attractive stop connectors are magnets (Robinson’s invention modified in view of Kramer teaches that the magnetically attractive stop connectors are magnets.  Refer to the 35 U.S.C. § 103 rejection of claim 12, see above.).
Regarding claim 15, Robinson in view of Kramer teaches the invention as substantially claimed, see above, and further teaches wherein the magnetically attractive board connectors are ferrous (Robinson’s invention modified in view of Kramer teaches that the magnetically attractive board connectors are magnets.  Refer to the 35 U.S.C. § 103 rejection of claim 12, see above.  A person having ordinary skill in the art would recognize that magnets are capable of being ferrous.).

Regarding claim 17, Robinson further discloses wherein the cavities define at least one of a bore (each cavity of the plurality of pairs of cavities at the respective attachment points 24, 26 is capable of having the recess 32; column 3, lines 45-47; Figure 6B) and a groove.

Regarding claim 18, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 18, see above), Robinson discloses a balance board system (Figures 1-6B), comprising:
a rotatable roller (the roller 22; Figures 2-5);
a balance board (the board member 12; Figures 1-6B) having a lower surface (the lower surface 16 of the board member 12; Figures 1-6B) that sits atop the rotatable roller (Figures 2-5) and reciprocally rides on the rotatable roller (“A cylindrical roller 22 is provided such that the lower surface 16 of the board member 12 sits atop the roller 22 and rides along the roller 22.”; column 2, lines 55-57; Figures 2 and 3), the balance board lower surface having a plurality of pairs of bores wherein the pairs of bores are equidistant and on opposite sides of a central axis of the balance board (the plurality of pairs of attachment points 24, 26 located equidistant and on opposite sides of the 
a plurality of board connectors (the threads of the screws 30, respectively; Figures 6A and 6B; column 3, lines 39-50) disposed within the plurality of pairs of bores (the threads of each screw 30 are disposed within each corresponding recess 32; Figure 6B; column 3, lines 39-50);
a plurality of stop connectors (the heads of the screws 30, respectively; Figures 6A and 6B; column 3, lines 39-50); and
a pair of roller stops (column 3, lines 9-15 (emphasis added): “A pair of stop members 28 is removably attached to the lower surface 16 of the balance board 12 at either the first pair of attachment points 24 or at the second pair of attachment points 26.  The number of attachment points comprising the particular pair, 24 or 26, being used determines the number of individual stop members 28 that comprise the pair.”) coupled to the plurality of stop connectors (the stop members 28 (Figures 2-6B) are respectively coupled to corresponding heads of the screws 30 (Figures 6A and 6B; column 3, lines 39-44: “the stop members 28 may be attached to the board member 12 in any appropriate fashion, such as by having the stop member 28 abut the lower surface 16 of the board member 12 and having a screw 30 or similar attachment device (bolt and nut, etc.,) pass through the stop member 28 and into the board member 12”), the pair of roller stops are attachable to the balance board at a respective one of the plurality of pairs of bores (column 3, lines 9-15 (see above)) to limit a range of travel of the balance board (Figures 2-5).

Kramer teaches an analogous balance board system (Figure 36; paragraph 0168) wherein a balance board (the deck 3402; Figure 36; paragraph 0168) and an attachment member (the attachment 3610; Figure 36; paragraph 0168) are coupled at attachment points (the adapter 3604; Figure 36; paragraph 0168) via magnets (“Further the locking mechanism may comprise one or more magnets attached to the deck 3402, the adapter 3604, and/or the attachment 3610 configured to secure the attachment 3610 to the adapter 3604 and/or the deck 3402.”; paragraph 0168; Figure 36).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of stop connectors and the plurality of board connectors of Robinson’s invention such that they are respectively magnets, as taught by Kramer, since it appears that the invention would perform equally well with any suitable attachment device, and particularly because selecting a specific attachment device such as magnets from a variety of attachment devices including screws, bolts and nuts (Robinson: column 3, lines 39-44) to couple parts together involves only routine skill in the art.
Regarding claim 19, Robinson further discloses wherein at least two of the pairs of the plurality of bores are placed non-orthogonally to the remaining plurality of bores (As illustrated in the first annotated Figure 1, see above, the pairs of the attachment points 24, 26 are placed in a parallel (i.e. non-orthogonal) orientation relative to the longitudinal axis 18.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,916,276) in view of Wischusen (US 2004/0063556).
Regarding claim 11, Robinson discloses the invention as substantially claimed, see above, but fails to disclose: wherein a rotatable roller diameter is one of larger at a central portion of the rotatable roller and smaller at an end portion of the rotatable roller and smaller at the central portion of the rotatable roller and larger at the end portion of the rotatable roller.
Wischusen teaches an analogous balance board system (Figures 1-3 and 7) wherein a rotatable roller diameter is one of: larger at a central portion of a rotatable roller (the midpoint 17 of the roller 10; Figures 1 and 2; paragraph 0018) and smaller at an end portion of the rotatable roller (the distal ends 12, 13 of the roller 10; Figures 1 and 2; paragraph 0018); and smaller at a central portion of a rotatable roller (the midpoint 31 of the roller 30; Figure 7; paragraph 0025) and larger at an end portion of the rotatable roller (the distal ends 32, 33 of the roller 30; Figure 7; paragraph 0025).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotatable roller of Robinson’s invention such that a diameter of the rotatable roller is one of larger at a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784